McGREGOR, J.
In this case, the plaintiff sues the defendant for $900 damages growing out of an automobile collision on the Greenwood road in Caddo parish. The lower court rendered judgment in favor of the plaintiff for $100, and the defendant has appealed. The defendant has made no appearance in this court to prosecute his appeal, while the plaintiff has appeared, asking that the judgment be sustained. Under these circumstances, and in view of the fact that a careful review of the evidence discloses no error on the part of the trial judge, the judgment must be affirmed.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court *749be, and the same is hereby, affirmed; the defendant and appellant to pay all costs of both courts.